Citation Nr: 1011710	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel











INTRODUCTION

The appellant served on active duty from October 1966 to June 
1967.  The appellant is not a veteran of combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim of entitlement to service connection for a 
left knee disability.  The appellant filed a Notice of 
Disagreement with this denial in May 2004, a Statement of the 
Case was issued in February 2005 and the appellant timely 
perfected his appeal in March 2005.

The Board remanded this claim in July 2006 for additional 
evidentiary development.  A Supplemental Statement of the 
Case (SSOC) was issued in November 2006 and the Board denied 
this claim in April 2007.  Subsequent to the issuance of the 
Board's April 2007 denial of his claim, the appellant filed a 
Notice of Appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In January 2009, the Court vacated 
the Board's April 2007 decision and issued a Memorandum 
Decision, returning this claim to the Board.  Pursuant to 
this Memorandum Decision, the Board reopened the appellant's 
claim and remanded it for additional evidentiary development.  
This development having been accomplished, the appellant's 
claim is again before the Board.  The Board is obligated by 
law to ensure that the RO or Appeals Management Center (AMC) 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant currently suffers from a left knee disability, 
to include DJD, that is the result of a disease or injury in 
service.
CONCLUSION OF LAW

A left knee disability, to include DJD, was not incurred in 
or aggravated by service, nor may it be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in June 
2003 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.

A notice letter dated in July 2006 informed the appellant of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 
The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  In fact, the appellant 
submitted a statement in October 2009 indicating that he had 
no further evidence to submit in support of his claim.  See 
Appellant's Statement, October 26, 2009.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant has undergone a 
number of examinations and the results from those 
examinations have been included in the claims file for 
review.  The most recent of those medical examinations 
occurred in October 2006 with a December 2009 addendum.  The 
examinations and addendum involved a thorough review of the 
claims file and opinions that were supported by sufficient 
rationale.  Therefore, the Board finds that the examinations 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its July 2009 remand directives.  The Board 
notes that the Court has recently held that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that 
the AMC obtained an addendum to the October 2006 VA 
examination, explaining any inconsistencies and providing a 
thorough rationale for any opinion asserted.  The AMC later 
issued a SSOC in January 2010.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the 
mandates of its remand.  See Stegall, supra, (finding that a 
remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Therefore, in light of 
the foregoing, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent 
with 38 C.F.R. § 3.655 (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from a left 
knee disability, to include DJD, which is the result of a 
disease or injury in service.  Specifically, the appellant 
contends that an injury he sustained to his left knee in 
February 1967 is the cause of his current disability.  The 
Board disagrees.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Concerning element (1) under Hickson, current disability, the 
appellant has been diagnosed with minimal DJD of the medial 
compartment of the left knee.  See VA Joints Examination 
Report, October 7, 2006.  Accordingly, element (1) has been 
satisfied.  See Hickson, supra.

Review of the appellant's service treatment records reveals 
that upon entry into active duty service, the appellant's 
lower extremities were considered normal.  The appellant 
himself stated that he was in good health and he did not 
complain of: swollen or painful joints; arthritis or 
rheumatism; bone, joint or other deformity; or lameness.  See 
Standard Forms (SF) 88 & 89, Service Entrance Examination 
Reports, October 27, 1966.  In February 1967, the appellant 
sought treatment after he fell against a radiator and injured 
his left knee.  Tibial plateau injury was ruled out and the 
appellant was diagnosed with a contusion to the left knee.  
See Service Treatment Record, February 23, 1967.  A 
radiographic report of the same day indicated an opaque 
density about 3.0 millimeters (MM) in size, seen superimposed 
in the region of the joint space of the left knee.  On the 
lateral projection, this lay anterior and on AP projection, 
it lay just superior to the lateral portion of the lateral 
tibial plateau.  It was noted to be difficult to find a 
defect in the articulating bony cortical surface.  The 
impression was an opaque body within the joint space of the 
left knee.  See Service Treatment Record, Radiographic 
Report, February 23, 1967.



Upon his discharge from active duty service, the appellant's 
lower extremities were noted to be normal.  The appellant did 
not complain of: swollen or painful joints; arthritis or 
rheumatism; bone, joint or other deformity; or lameness.  See 
SF 88 & 89, Service Discharge Examination Reports, June 1, 
1967.  The Board finds that element (2) under Hickson, 
evidence of a disease or injury in service, has been met.  
See Hickson, supra.  However, there is no indication that the 
appellant was diagnosed with left knee DJD within one year of 
his discharge from service and thus, he is not afforded the 
presumption under 38 C.F.R. §§ 3.307, 3.309 (2009).  

Turning to the crucial element (3) under Hickson, medical 
nexus, the Board notes that the appellant has submitted 
private medical records in support of his claim.  In March 
2002, he was seen with complaints of bilateral knee pain.  
The examiner commented that radiographic reports were normal 
except for a small amount of medial joint space loss on the 
right.  It was noted that the majority of the appellant's 
arthritis was around the patella.  See Private Treatment 
Record, D.W.A., M.D., March 28, 2002.  In January 2003, the 
appellant was seen with complaints of left knee pain.  He 
stated that it seemed that his left knee had always bothered 
him.  Upon physical examination, there was no obvious 
effusion with tenderness over the medial joint line.  
Radiographic reports appeared to indicate a loose body 
anteriorly.  The appellant was diagnosed with a medial 
meniscal tear and loose body of the left knee.  See Private 
Treatment Record, C.M., M.D., January 29, 2003.  A 
handwritten note of the same date indicated the appellant had 
been sent for magnetic resonance imaging (MRI) of the left 
knee, demonstrating a medial meniscal tear and loose body.  
See Private Treatment Record, S.O.S., January 29, 2003.  None 
of the private treatment records submitted provided a nexus 
statement with regard to the appellant's injury in service.

The Board finds that the overwhelming medical evidence of 
record is against the appellant's claim.  The appellant was 
afforded a VA joints examination in September 2003.  After a 
thorough review of the appellant's file and the appellant 
himself, the VA examiner stated that while the February 1967 
radiographic report noted a 3.0 MM opacity, anterior and 
superior to the lateral tibial plateau, this was not within 
the joint space.  The VA examiner did not feel that this 
opacity was a significant event.  Further, while the February 
1967 radiographic report described the anterior and superior 
tibial plateau, this was not the area the appellant 
complained of having pain in.  The appellant described having 
left knee pain in 2001, along the medial joint line, which 
was more specifically at the insertion of the inferior pole 
of the patella into the patellar tendon.  The VA examiner 
stated that this was not the area described as having the 
opacity in 1967 as it was not in the knee joint.  Overall, 
the VA examiner opined that if it had been in the knee joint 
over the past 30 years, the appellant would have 
significantly more symptomatology.  See VA Joints Examination 
Report, September 23, 2003.

The appellant was afforded a second VA joints examination in 
October 2006.  Radiographic reports at that time revealed 
tiny bone fragments at the lateral aspect of the appellant's 
left knee and minimal DJD of the medial compartment.  The VA 
examiner thoroughly reviewed the February 1967 radiographic 
report of the left knee.  It was noted that the report showed 
opacity that was on the lateral side of the knee.  The VA 
examiner stated that such small particles were not unusual 
and could form without trauma and were only significant when 
they interfered with joint function because they blocked 
range of motion or because the source of the small particles 
leaves a crater which interferes with knee range of motion.  
The VA examiner noted that neither case was present with the 
appellant, as he went 35 years without needing knee treatment 
and when he did seek treatment, it was for both knees.  
Further, the first knee to show changes (due to age) was the 
uninjured right knee.  In conclusion, the VA examiner opined 
that it was unlikely that the contusion to the left knee in 
service was responsible for the minimal bilateral knee DJD in 
the obese appellant.  See VA Joints Examination Report, 
October 7, 2006.  

In accordance with the Court's Memorandum Decision, the Board 
obtained an addendum to the October 2006 VA joints 
examination.  The examiner clarified three points: (1) that 
the appellant's original 1967 injury to his left knee was a 
contusion to the lateral aspect of the knee, not the medial 
aspect; (2) the appellant went 34 years before he sought 
treatment for his left knee, during which time he had good 
health insurance as an employee of the U.S.P.S.; and (3) the 
2003 MRI showed a fairly recent problem (no secondary changes 
as would be seen with a 34 year old injury) and the plain 
radiographic report in January 2003 did not show DJD (as 
would be present in any injury from 1967).  The VA examiner 
also noted that the 2003 MRI report was incomplete, with only 
a scrawled comment about there being a torn medial meniscus 
and a loose body.  The VA examiner was willing to offer an 
opinion, as long as it was understood that it was based only 
on the material available.  Further, the VA examiner opined 
that a complete MRI report was not necessary since the 
January 2003 films did not reveal secondary changes 
compatible with a 1967 injury to the left knee.  See VA 
Joints Examination Report Addendum, December 3, 2009.

With respect to the appellant's contentions that he 
experienced left knee pain since service, the Board observes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the 
appellant's lay statements in the present case are outweighed 
by the post-service treatment records (indicating left knee 
pain and diagnosed DJD that began many years after service), 
and the negative VA medical opinions cited above.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss his left knee pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

Although the appellant has established that he currently 
suffers from left knee DJD, the evidence of record 
(specifically the VA examination reports noted above) do not 
support a finding that this condition is the result of his 
time in service.  The appellant's claim fails on element (3) 
of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a left knee disability, 
to include DJD, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


